19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 1 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 2 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 3 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 4 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 5 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 6 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 7 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 8 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                       Pg 9 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 10 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 11 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 12 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 13 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 14 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 15 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 16 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 17 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 18 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 19 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 20 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 21 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 22 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 23 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 24 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 25 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 26 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 27 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 28 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 29 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 30 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 31 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 32 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 33 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 34 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 35 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 36 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 37 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 38 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 39 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 40 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 41 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 42 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 43 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 44 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 45 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 46 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 47 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 48 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 49 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 50 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 51 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 52 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 53 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 54 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 55 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 56 of 57
19-23694-rdd   Doc 206   Filed 12/27/19 Entered 12/27/19 11:40:13   Main Document
                                      Pg 57 of 57
